DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:

Claim 1, line 24, add “first target column and the second target” in between the words “the” and “column”. 

This change was necessary because there are several “columns” referenced in the claim and this change conveys more clearly to the reader what is being referenced.


Allowable Subject Matter
Claims 1-12 are allowed.

As per claims 1-12, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. Specifically, the highlighted features, in combination with the other claimed features and or limitations, were not adequately represented in the prior art of record and therefore form the basis 

As per claims 1-6, specifically with respect to independent claim 1, the prior art of record fails to teach or adequately suggest an analysis method performed by a computer which analyzes analysis data acquired from a system, the system including a plurality of devices to manufacture a product, wherein the computer includes a calculation device, a storage device connected to the calculation device, and a network interface connected to the calculation device, wherein the analysis data is configured by a plurality of fields to store a parameter related to the manufacturing of the product and at least one field to store an evaluation value indicating a quality of the product,
the analysis method, comprising:
a first step of managing, by the computer, a set of values of each field of the analysis data as a column;
a second step of analyzing, by the computer, a correspondence from a value belonging to a first target column to a value belonging to a second target column to specify a surjection column pair which is a set of the first target column and the second target column, the first target column and the second target column which have a subjective correspondence;
a third step of generating, by the computer, graph information to manage a first graph of a tree structure indicating a connection relation of the first target column and the second target column by connecting a graph which has nodes of the first target column and the second target column of the surjection column pair; and
a fourth step of performing, by the computer, a yield analysis to specify the parameter affecting the evaluation value using the graph information.

As per claims 7-12, specifically with respect to independent claim 7, the prior art of record fails to teach or adequately suggest a computer which analyzes analysis data acquired from a system, the system including a plurality of devices to manufacture a product,

at least one field to store an evaluation value indicating a quality of the product, wherein the computer includes a calculation device,
a storage device connected to the calculation device,
a network interface connected to the calculation device,
a graph generating unit which analyzes a correspondence between columns, the column being a set of values of each field of the analysis data, and generates a graph connecting a column associated to the correspondence on the basis of a result of the analysis, and
an analysis unit which performs a yield analysis to specify the parameter affecting the evaluation value on the basis of the graph and the analysis data,
wherein the graph generating unit is configured to analyze a correspondence from a value belonging to a first target column to a value belonging to a second target column to specify a surjection column pair which is a set of the first target column and the second target column, the first target column and the second target column which have a subjective correspondence, and
generate graph information to manage a first graph of a tree structure indicating a connection relation of the column by connecting a graph which has nodes of the first target column and the second target column of the surjection column pair, and
wherein the analysis unit performs the yield analysis using the graph information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair
 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        May 21, 2021
/RDH/